Citation Nr: 0724472	
Decision Date: 08/08/07    Archive Date: 08/20/07

DOCKET NO.  05-28 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE


Entitlement to service connection for gastroesophageal reflux 
disease (GERD), to include as secondary to an undiagnosed 
illness.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. M. Schaefer, Associate Counsel





INTRODUCTION

The veteran served on active duty for training from February 
1979 to March 1979 and from September 1981 to March 1982, and 
he served on active duty from September 1990 to July 1991 and 
from March 1993 to June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decision issued in June 2004 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.

The Board observes that in January 2006 a letter was sent to 
the veteran with regard to a claim for service connection for 
a hernia condition.  No rating decision has been issued 
regarding this claim; therefore, the issue is referred to the 
RO for appropriate action. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence necessary to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and obtained and fully 
developed all evidence necessary for an equitable disposition 
of the claim.

2.  GERD was not present in service or shown to be causally 
or etiologically related to any disease, injury, or incident 
in service, is not etiologically related to a service-
connected undiagnosed illness, and ulcers were not manifested 
within one year of discharge from service. 


CONCLUSION OF LAW

GERD was not incurred in or aggravated by the veteran's 
active duty military service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), enacted November 9, 2000 
(codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002 & Supp. 2006)), eliminated the concept of a well-
grounded claim and redefined VA's obligations with respect to 
its duties to notify and assist a claimant.  In August 2001, 
VA issued regulations to implement the VCAA.  66 Fed. Reg. 
45,620 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2006)).

The Court of Appeals for Veterans Claims' (Court) decision in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), held, in 
part, that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
the claims for VA benefits.  In this case, the veteran was 
provided with VCAA notification letters in August 2003 and 
September 2003, prior to the initial unfavorable AOJ decision 
issued in June 2004.  

Under Pelegrini, for a VCAA notice to be consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), the notice must: 
(1) inform a claimant about the information and evidence not 
of record that is necessary to substantiate the claims; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence that the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claims.  Pelegrini, 18 Vet. App. at 120-121. 

In reviewing the veteran's claim of entitlement to service 
connection, the Board observes that the VCAA notices issued 
in August 2003 and September 2003 informed the veteran of the 
type of evidence necessary to establish service connection; 
how VA would assist him in developing his claim; and his and 
VA's obligations in providing such evidence for 
consideration.  Neither VCAA notice informed the veteran of 
the "fourth element," i.e., to provide any evidence in his 
possession that pertains to the claim.  

Failure to provide pre-adjudicative notice of any of the four 
elements is presumed to create prejudicial error.  See 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); 
Simmons v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  
The Secretary has the burden to show that this error was not 
prejudicial to the veteran.  Lack of prejudicial harm may be 
shown in three ways: (1) that any defect was cured by actual 
knowledge on the part of the claimant, (2) that a reasonable 
person could be expected to understand from the notice what 
was needed, or (3) that a benefit could not have been awarded 
as a matter of law.  Sanders, slip op. at 14; see also 
Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on 
other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  The August 2003 and September 2003 letters 
informed him that additional information or evidence was 
needed to support his claim, and asked him to send the 
information or evidence to VA and provided examples of the 
types of evidence, both medical and lay, that could be 
submitted.  Therefore, the Board finds that a reasonable 
person could be expected to understand that he should submit 
any relevant evidence during the development of the claim.  
For these reasons, the Board concludes that the failure to 
provide a fully VCAA compliant notice was harmless, and that 
to decide the appeal would not be prejudicial to the veteran.

Also pertinent to VA notice requirements is the Court's 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006). Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include: 1) veteran 
status; 2) existence of a disability; 3) a connection between 
the veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  In the 
present case, in March 2006 the veteran was sent information 
regarding the evidence necessary to establish entitlement to 
a disability rating and an effective date for the disability 
on appeal.  Although this notice was supplied after the 
original decision on the issue, the Board notes that the AOJ 
readjudicated the veteran's claim subsequent to this notice 
and issued a supplemental statement of the case in January 
2007, thereby providing the veteran with the opportunity to 
address the issues of a disability rating and an effective 
date prior to certification of the appeal to the Board.  
Therefore, the Board finds no prejudice to him in proceeding 
with the issuance of a final decision.  See Bernard v. Brown, 
4 Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  

All that VCAA requires is that the duty to notify is 
satisfied and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  As indicated above, all 
content requirements of a VCAA notice have been fully 
satisfied in this case.  Therefore, the Board finds that 
delaying appellate review by providing additional VCAA 
letters to the veteran would be of no benefit. 

VA has also fulfilled its duty to assist the veteran in 
making reasonable efforts to identify and obtain relevant 
records in support of the veteran's claim and providing him 
with a VA examination.  The veteran's service medical 
records, VA treatment records, private medical records, and a 
March 2004 VA examination report were reviewed by both the 
AOJ and the Board in connection with adjudication of his 
claim.  The Board observes that the veteran indicated that he 
received treatment at the Sioux Falls VA Medical Center 
(VAMC).  In response to a VA request for the veteran's 
treatment records, the Sioux Falls VAMC stated that the 
veteran's records had been transferred to the Tomah VAMC in 
1998; however, VA's requests for such records from the Tomah 
VAMC yielded no results.  The veteran was notified of the 
problem and, as he indicated that he had also been unable to 
obtain these records, the Board finds that VA has satisfied 
its duty to assist the veteran in obtaining outstanding, 
relevant records.  

Additionally, the veteran was afforded a VA examination in 
March 2004 in order to adjudicate his service connection 
claim.  Based on these facts, the Board concludes that the 
medical evidence of record is sufficient to adjudicate the 
veteran's claim without further development.  Thus, the Board 
finds that additional efforts to assist or notify the veteran 
in accordance with VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements of the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duty to inform and assist 
the veteran at every stage in this case.  Therefore, he will 
not be prejudiced by the Board proceeding to the merits of 
the claim.

II. Analysis 

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a).  
Connecting the disability to service may be accomplished 
through statutory presumption or through affirmative evidence 
that shows inception or aggravation during service, or that 
otherwise indicates a direct relationship between service and 
the current disability.  38 C.F.R. §§ 3.303(a), (d).    

The statutory presumptions and VA regulations implementing 
them are intended to allow service connection for certain 
diseases when the evidence might otherwise not indicate 
service connection is warranted.  See 38 C.F.R. § 3.303(d).  
Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases, including ulcers, to a degree of 10 percent 
within one year from the date of termination of such service, 
such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of 
such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

However, presumptive periods are not intended to limit 
service connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d).  
Direct service connection may be granted for disease or 
disability diagnosed in service; or, if diagnosed after 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  Id.
    
A finding of direct service connection requires medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.   38 U.S.C.A. § 1112; 38 
C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 
506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

Alternatively, service connection may be established under 38 
C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a 
chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology. 

The veteran filed a claim for service connection for stomach 
problems in July 2003.  He contends that he experiences 
severe stomach pain, heartburn, and bloating.  As discussed 
below, medical evidence shows that the veteran's stomach 
problems are the result of GERD.  He states that he never had 
any problems with his stomach until after he returned from 
service in 1991 and that these symptoms are related to his 
service-connected undiagnosed illness.  Thus, he contends 
that service connection for his GERD is warranted. 

Disability which is proximately due to or the result of 
service-connected disease or injury shall be service-
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

While this appeal was pending, VA amended 38 C.F.R. § 3.310, 
the regulation concerning secondary service connection.  The 
intent of the amendment is to conform the regulation to Allen 
v. Brown, 7 Vet. App. 439 (1995), the Court decision that 
clarified the circumstances under which a veteran may be 
compensated for an increase in the severity of an otherwise 
nonservice-connected condition caused by aggravation from a 
service-connected condition.  See 71 Fed. Reg. 52,744 
(September 7, 2006).

Effective October 10, 2006, the section heading of 38 C.F.R. 
§ 3.310 was retitled "Disabilities that are proximately due 
to, or aggravated by, service-connected disease or injury," 
and the text amended to include a new paragraph:

(b)  Aggravation of nonservice-connected 
disabilities.  Any increase in severity of a 
nonservice-connected disease or injury that is 
proximately due to or the result of a service-
connected disease or injury, and not due to the 
natural progress of the nonservice-connected 
disease, will be service connected.  However, 
VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-
connected disease or injury unless the baseline 
level of severity of the nonservice-connected 
disease or injury is established by medical 
evidence created before the onset of 
aggravation or by the earliest medical evidence 
created at any time between the onset of 
aggravation and the receipt of medical evidence 
establishing the current level of severity of 
the nonservice-connected disease or injury.  
The rating activity will determine the baseline 
and current levels of severity under the 
Schedule for Rating Disabilities (38 C.F.R.   
part 4) and determine the extent of aggravation 
by deducting the baseline level of severity, as 
well as any increase in severity due to the 
natural progress of the disease, from the 
current level.

As the Board determines herein that the veteran's GERD is a 
diagnosed illness separate from his service-connected 
undiagnosed illness, the issue of what evidence is required 
to show aggravation by the veteran's service-connected 
disability is moot.  Therefore, there is no prejudice in the 
Board considering the regulation changes in adjudicating the 
veteran's service connection claim.  See Bernard, supra at 
393-94.

The veteran's service medical records are negative for any 
treatment or complaints related to GERD or any other stomach 
disorder.  Specifically, April 1991 and June 1991 
examinations show that the veteran reported no diseases or 
injury, to include stomach problems.  A June 1991 clinical 
examination was normal.  Additionally, subsequent periodic 
service examinations, the last dated in February 1999, note 
no disorder or treatment related to the veteran's stomach, in 
general, or to GERD, specifically. 

However, post-service records demonstrate a current diagnosis 
of GERD and diffuse myalgia, an undiagnosable illness 
secondary to the Gulf War.  Specifically, August 2002 VA 
treatment records show a diagnosis of probable GERD, with 
counseling regarding smoking and caffeine intake indicated.  
An October 2002 X-ray revealed minimal gastroesophageal 
reflux with no discrete ulcers, and a November 2002 VA 
treatment record notes GERD as an active problem.  Further, a 
March 2004 VA examination report shows a diagnosis of GERD 
beginning within one year of discharge from service, 
documented on upper GI X-ray, asymptomatic with dramatic 
relief from Rabeprazole.  This report also demonstrates a 
diagnosis of diffuse myalgia, an undiagnosable illness 
secondary to the Gulf War.  However, the report does not 
associate the veteran's GERD with his undiagnosable illness.  

The Board has considered all relevant evidence of record 
regarding the veteran's claim for service connection for 
GERD.  The Board first considered whether service connection 
is warranted for GERD on a presumptive basis.  Presumptive 
service connection is not warranted for a diagnosis of GERD; 
however, as indicated above, presumptive service connection 
may be granted for ulcers if manifested within one year of 
service discharge.  Nevertheless, although the record shows a 
diagnosis of GERD beginning within one year of service, the 
record fails to show that the veteran has ulcers currently, 
or that ulcers manifested to a degree of 10 percent within 
one year following his service discharge in July 1991.  As 
such, presumptive service connection is not warranted for 
GERD.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

The Board next considered whether service connection is 
warranted for GERD on a direct basis.  However, while there 
is a current diagnosis of GERD, GERD was not shown during 
active service.  Nor is there competent medical evidence 
relating the veteran's GERD to his active duty military 
service or to his service-connected undiagnosed illness.  The 
Board has considered the veteran's own statements, as well as 
the statements of his mother, regarding the etiology of his 
current GERD.  Laypersons are competent to speak to 
symptomology when the symptoms are readily observable.  Layno 
v. Brown, 6 Vet. App. 465, 469 (1994).  However, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the question of 
diagnosis and causation.  See Jones v. Brown, 7 Vet. App. 
134, 137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  Absent competent evidence of a causal nexus between 
the veteran's GERD and his service, or his service-connected 
undiagnosed illness, and competent medical evidence 
indicating that GERD occurred after service, he is not 
entitled to service connection on a direct basis because a 
preponderance of the evidence is against the claim.  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  However, in 
the present case, the preponderance of the evidence is 
against the veteran's claim of entitlement to service 
connection for GERD.  Therefore, his claim must be denied.


ORDER

Entitlement to service connection for GERD, to include as 
secondary to an undiagnosed illness, is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


